DETAILED ACTION
Acknowledgements
The amendment filed 06/13/2022 is acknowledged.
Claims 1, 3, 5, 7 and 16-29 are pending.
Claims 1, 3, 5, 7 and 16-29 have been examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/13/2022 has been entered.


Claim Objections
Claim 3 has been amended. However, the claim status does not reflect the amendments. The amendment therefore fails to comply with 37 CFR 1.121(c). A correction is required.


Response to Amendment/Arguments
Claims 1, 3 and 7 are amended.
Claims 16-29 are newly added.

Regarding applicant’s arguments on Claim Rejections - 35 U.S. C. § 112(b), the arguments are moot in light of the amendments.

Regarding applicant’s arguments on Claim Rejections - 35 U.S. C. § 103, the arguments have been fully considered. Examiner respectfully disagrees.
Applicant asserts “The Arber first individual does not wirelessly transmit its digital identification token to the second individual. As such, there is no need for Arber to include a beacon (i.e. no reason to combine Arber with Todasco).”  Examiner respectfully disagrees.
Arber pages 16 ln 36 – pages 17 line 5 discloses “The user may present their identification token 28, for example, displayed on a screen of a user device 6 . The merchant may use the scanner 40 of their merchant device 10 to scan 42 the proffered identification token 28. Upon scanning, the merchant device 10 may process the identification token 28 to decode or recognise and thereby extract or derive the corresponding identification string.”  Merchant is the second user and Merchant scans the identification token of the user’s device is wireless transmitting identification token to the second user.  Therefore, there is need for Arber to include a beacon (i.e. no reason to combine Arber with Todasco).
Applicant’s argument of “the proposed combination,…fails to teach, disclose or suggest Applicant’s novel invention as now claimed.” is moot in light of the new ground rejection.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, 5, 7 and 16-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Unclear
Claim 1 recites “e1. Electronically transmitting,…verification information associated with a digital Identification token…”.  However, claim 1 also recites “e. electronically searching…that matches the received digital Identification Token…”.  This renders claim 1 indefinite because it is unclear if these are the same or different digital Identifications Token.  
Similarly, claim 7 recites “The method for verifying of claim 1 further comprising the step of electronically transmitting.. with a matching digital Identification Token…”.  This renders claim 7 indefinite because it is unclear if it refers to the same or different matching digital Identifications Token with claim 1.
Similarly, claim 23 recites “m. Electronically transmitting,…verification information associated with a digital Identification token…”.  However, claim 23 also recites “l. electronically searching…that matches the received digital Identification Token…”.  This renders claim 23 indefinite because it is unclear if these are the same or different digital Identifications Token.  
Claims 3, 5, 7 and 16-29 are also rejected as each depends from claims 1 or 23.


Claim Rejections - 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless -

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, 7 and 23 are rejected under 35 U.S.C. 102 as being anticipated by International Application Publication WO2015/135026A1 (“Arber”).

Regarding claims 1 and 23, Arber teaches: 
creating an electronic record of a first individual’s verification information by an Electronic Identification Verification System; (page 1 ln 34 – page 2 ln 6; claim 11)
storing the electronic record in an Electronic Identification Verification System Database by the Electronic Identification Verification System, the Electronic Identification Verification System in electronic communication with the Electronic Identification Verification System Database; (page 1 ln 34 – page 2 ln 6; claim 11)
assigning a digital Identification Token to the first individual by the Electronic Identification Verification System, the digital Identification Token providing an identifier unique to the first individual; (page 2 ln 4-6; page 11 ln 30 – page 12 ln 3; claim 11)
running a first Electronic Identification Verification System Application by a first electronic device associated with the first individual; (Fig. 2; page 11 ln 18-26, page 12 ln 12-14)
electronically transmitting the digital Identification Token by the Electronic Identification Verification System; (page 2 ln 7-9, page 11 ln 18-26; claim 11)
receiving the digital Identification Token by the first Electronic Identification Verification System Application running on the first electronic device; (page 2 ln 7-9, page 11 ln 18-26; claim 11)
storing the received digital Identification Token in an electronic database of the first electronic device; (page 2 ln 7-9; claim 11)
running a second Electronic Identification Verification System Application by a second electronic device associated with the second individual; (Figure 6 item 32; page 8 ln 16-17, page 15 ln 22-25)
digitally transmitting the digital Identification Token by the first electronic device; (page 2 ln 28-29)
receiving the digital Identification Token, by the Electronic Identification Verification System Application running on the second electronic device using network connection or radios built into the second electronic device, that is transmitted by the first electronic device in step I when the second electronic device is within a transmission range of the first electronic device; (page 9 ln 29-32).
electronically transmitting the received digital Identification Token by the second electronic device to the Electronic Identification Verification System; (page 5 ln 7-11, claim 11).
electronically searching for an electronic record stored within an Electronic Identification Verification System Database that matches the received digital Identification Token by the Electronic Identification Verification System; (page 17 ln 12-22)
electronically transmitting, by the Electronic Identification Verification System, verification information associated with a digital Identification Token determined by the Electronic Identification Verification System to match a particular digital Identification Token stored in the Electronic Identification Verification System Database; (page 2 ln 10-15, page 18 ln 11-17, claim 11)
electronically receiving, by the second electronic device, verification information associated with the matching digital Identification Token transmitted by the Electronic Identification Verification System in step m.; and (page 2 ln 10-15, page 18 ln 11-17, claim 11)
determining by the second individual, using the verification information received from the Electronic Identification Verification System, whether or not the first individual and a person associated with the received verification information are the same. (page 18 ln 11-17, claim 11)

Regarding claim 5, Arber teaches: 
wherein the first individual is a service provider and the second individual is an end user/customer for a company or business associated with the service provider. (page 9 ln 4-10)

Regarding claim 7, Arber teaches: 
the step of electronically transmitting the verification information associated with a matching digital Identification Token by the Electronic Identification Verification System to the second electronic device. (Figure 7 item 46; abs; page 18 ln 11- 22).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and
103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for
the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale
supporting the rejection, would be the same under either status.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set
forth in section 102, if the differences between the subject matter sought to be patented and the prior
art are such that the subject matter as a whole would have been obvious at the time the invention was
made to a person having ordinary skill in the art to which said subject matter pertains. Patentability
shall not be negatived by the manner in which the invention was made.

Claims 3, 20-22 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over International Application Publication WO2015/135026A1 (“Arber”) in view of US Application Publication US20110238514A1 (“Ramalingam et al”). 

Regarding claim 3, Arber discloses all the limitations as described above.  Arber further discloses:
wherein step c. comprises receiving the digital Identification Token by the Electronic Identification Verification System Application running on of the second electronic device and step d. comprises electronically forwarding the digital Identification Token by the second electronic device to the Electronic Identification Verification System  (claim 5, page 17 ln 12-14)
Arber does not disclose explicitly:
along with location information indicating a geographical location from where the digital Identification Token was sent by the first electronic device that was received by the second electronic device.
However, Ramalingam et al. discloses:
along with location information indicating a geographical location from where the digital Identification Token was sent by the first electronic device that was received by the second electronic device. (Fig. 2 item 230; ¶0039-¶0040, ¶0051)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling date of the invention to modify the Identity Verification System and Method of Arber by adding location information in accordance with the teaching of Ramalingam et al.. This modification adds user data such as geo location information.  The additional data enables the system to provide a better service to customers.  “A transaction between the user and a merchant may be completed with zero or minimal input from the user based on the geolocation of the mobile device and the user identifiers.” (Ramalingam et al., Abs.)

Regarding claims 20 and 28, Arber discloses all the limitations as described above.  Arber does not disclose explicitly: 
determining, by the second electronic device, geographical location information from where the digital Identification Token was sent by the first electronic device that was acquired by the second electronic device.
However, Ramalingam et al. discloses:
determining, by the second electronic device, geographical location information from where the digital Identification Token was sent by the first electronic device that was acquired by the second electronic device. (Fig. 9 item 904; ¶0074)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling date of the invention to modify the Identity Verification System and Method of Arber by determining location information in accordance with the teaching of Ramalingam et al.. This modification enables the system to provide a better service to customers. “A transaction between the user and a merchant may be completed with zero or minimal input from the user based on the geolocation of the mobile device and the user identifiers.” (Ramalingam et al., Abs.)


Regarding claims 21-22 and 29, Arber discloses all the limitations as described above.  Arber does not disclose explicitly:
determining, by the Electronic Identification Verification System, whether the first individual was within a permitted or authorized geographical location at a time the first electronic device transmitted the digital Identification Token that was received by the second electronic device.
However, Ramalingam et al. discloses:
determining, by the Electronic Identification Verification System, whether the first individual was within a permitted or authorized geographical location at a time the first electronic device transmitted the digital Identification Token that was received by the second electronic device. (Fig. 13 item 1310; ¶0091)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling date of the invention to modify the Identity Verification System and Method of Arber by the feature of determining if the mobile device is within a permitted geo location in accordance with the teaching of Ramalingam et al.. This modification enhances Arber’s system by adding location based security verification.  

Claims 16 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over International Application Publication WO2015/135026A1 (“Arber”) in view of US Grant Publication US6564247B1 (“Todorov”).

Regarding claims 16 and 24, Arber discloses all the limitations as described above.  Arber further discloses: 
wherein the Electronic Identification Verification System is administered by a System Administer and (page 9 ln 12-15) 
Arber does not disclose explicitly:
the method further comprising the step of approving the first individual for membership by the System Administer prior to assigning the digital Identification Token to the first individual in step c.
However, Todorov discloses:
the method further comprising the step of approving the first individual for membership by the System Administer prior to assigning the digital Identification Token to the first individual in step c. (Fig. 1 items 102-107; col 3 ln 55 – col 4 ln 9)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling date of the invention to modify the Identity Verification System and Method of Arber by adding the feature of approval user request by a system administer in accordance with the teaching of Todorov. This modification enables Arber’s system to support manual approval user registration.

Claims 17-18 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over International Application Publication WO2015/135026A1 (“Arber”) in view of US Application Publication US20140279544A1 (“Baird et al.”).

Regarding claims 17 and 25, Arber discloses all the limitations as described above.  Arber further discloses:
digitally transmitting the digital Identification Token by the first electronic device. (page 2 ln 28-29)
Arber does not disclose explicitly: 
continuously digitally transmitting.
However, Baird et al. discloses:
continuously digitally transmitting. (Fig. 3 item 318; ¶0101)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling date of the invention to modify the Identity Verification System and Method of Arber by adding the feature of continuously transmitting in accordance with the teaching of Baird et al.. This modification enhances the communications by continuously transmitting the user Identification Token.  Hence, it improves the reliability of the data communication for the Arber system.

Regarding claims 18 and 26, Arber discloses all the limitations as described above.  Arber does not disclose teach:
wherein step i comprises digitally transmitting the digital Identification Token by a wireless beacon physically integrated into the first electronic device.
However, Baird disclose:
digitally transmitting the digital Identification Token by a wireless beacon (Fig. 3 items 316 and 318; ¶0101)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling date of the invention to modify the Identity Verification System and Method of Arber by adding the feature of utilizing wireless beacon for data transmitting in accordance with the teaching of Baird et al.. This modification enables the system of Arber in utilizing beacon for communication. Hence, the Arber system can benefit from the beacon technology such as data be continuously broadcasted within close proximity and saving energy.

Claims 19 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over International Application Publication WO2015/135026A1 (“Arber”) in view of US Application Publication US20140368336A1 (“Felix”).

Regarding claims 19 and 27, Arber discloses all the limitations as described above.  Arber further discloses:
digitally transmitting the digital Identification Token by a wireless device. (page 2 ln 28-29)
Arber does not disclose teach:
a wireless device is a wireless beacon worn by first individual.
However, Felix disclose:
a wireless device is a wireless beacon worn by first individual. (Fig. 1 item 100, Fig. 3; abs; ¶0060)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling date of the invention to modify the Identity Verification System and Method of Arber by adding the feature of utilizing wearable wireless beacon for data transmitting in accordance with the teaching of Felix. This modification enhances the communications of Arber’s system in exchanging digital information (Felix, ¶0005).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the prior art additionally discloses certain parts of the claim features (See “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yingying Zhou whose telephone number is 571-272-5308.  The examiner can normally be reached on Monday-Friday 9am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Hayes can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YINGYING ZHOU/Examiner, Art Unit 3685                                                                                                                                                                                                        
  /ZESHAN QAYYUM/  Primary Examiner, Art Unit 3685